PER CURIAM.
The appellants, David Kaye and David J. David, were tried, after waiving trial by jury, convicted and sentenced for the crime of grand larceny. They were officers in a corporation and the state proved that by joint participation they withdrew from the corporate account $9,000, which was reduced to the possession of one of them.
The appellants contend that the proof was insufficient to sustain the conviction inasmuch as the state failed to establish that the corporation sustained a loss. It is contended that the state was unable to show where the money went after it came into the possession of one of the defendants, and, therefore, there must be an acquittal because it was not affirmatively proved that the money was not used for the benefit of the corporation. A review of the record reveals that a scheme of the two defendants to secure cash from the corporation, by representation that the checks were to be used to pay certain corporate creditors, was fully established by the stata There is also adequate proof that the money was not used for the purpose for which it was represented it would be used. The evidence submitted was sufficient to establish the commission of the crime of grand larceny.
We have also examined the record in light of the additional assignments of errors presented by the appellants and find that the record is free of reversible error.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.